1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10

11   MARIE DIANE ARANDA; and           No.   2:19-cv-00613-JAM-KLN
     YOLANDA LISA FONTINALLA,
12
                  Plaintiff,
13                                     ORDER DENYING PLAINTIFFS’ MOTION
          v.                           FOR TEMPORARY RESTRAINING ORDER
14
     TARA KATUK MAC LEAN SWEENEY,
15   United States Assistant
     Secretary of Interior—Indian
16   Affairs; UNITED STATES BUREAU
     OF INDIAN AFFAIRS; CAROL
17   ROGERS-DAVIS, Chairperson,
     Secretarial Election Board,
18   Central California Agency,
     U.S. Bureau of Indian
19   Affairs; AMY DUTSCHKE,
     Regional Director, Pacific
20   Region, U.S. Bureau of Indian
     Affairs,
21
                  Defendants.
22

23
         On April 9, 2019, Plaintiffs Marie Aranda and Yolanda
24
     Fontinalla (“Plaintiffs”) filed suit against the United States
25
     Bureau of Indian Affairs (“BIA”) along with Tara Sweeney, Carol
26
     Davis, Tory Burdick, and Amy Dutschke in their official
27
     capacities (“Defendants”).   Compl. ¶¶ 14-18.   Their complaint
28
                                      1
1    requests declaratory and injunctive relief.      Compl. ¶ 12.

2    Jurisdiction is proper under 28 U.S.C. §§ 1331, 1362.1     Venue is

3    also proper under 28 U.S.C. § 1331

4         On April 10, Plaintiffs filed an ex parte motion for

5    temporary restraining order.     Mot. for TRO (“Mot.”), ECF No. 4.

6    For the reasons discussed below, the Court denies Plaintiffs’

7    motion.

8                        I.     FACTUAL ALLEGATIONS

9         This case arises out of a dispute that has proceeded in and

10   out of the federal courts for over a decade.     The Court presumes

11   the parties are intimately familiar with the events leading up to

12   this motion, and will, therefore, not reduce them to writing

13   here.

14                              II.   OPINION

15        A.   Legal Standard

16        Federal Rule of Civil Procedure 65 provides authority to

17   issue preliminary injunctions and temporary restraining orders.

18   Plaintiffs seeking these forms of injunctive relief must

19   demonstrate (1) that they are likely to succeed on the merits,

20   (2) that they are likely to suffer irreparable harm in the
21   absence of preliminary relief, (3) that the balance of equities

22   tips in their favor, and (4) that an injunction is in the public

23

24   1 The Court disagrees with Plaintiffs’ invocation of 28 U.S.C.
     § 1361 as a basis for jurisdiction. State of Cal. v. Settle, 708
25   F.2d 1380, 1384 (9th Cir. 1983) (“Mandamus may not be used to
26   force the exercise of discretion in a particular way. Where the
     ‘duty’ alleged involves agency expertise on an issue of judgment
27   and choice, the matter is left to the agency’s informed
     discretion, and is not subject to mandamus.”) (internal citations
28   omitted).
                                      2
1    interest.    Am. Trucking Ass’ns v. City of Los Angeles, 559 F.3d

2    1046, 1052 (9th Cir. 2009) (quoting Winter v. Natural Res. Def.

3    Council, 555 U.S. 7 (2008)).

4        A court may only grant an ex parte motion for temporary

5    restraining order if (1) specific facts in an affidavit or a

6    verified complaint clearly show that immediate and irreparable

7    injury, loss, or damage will result to the movant before the

8    adverse party can be heard in opposition; and (2) the movant’s

9    attorney certifies in writing any efforts made to give notice and

10   the reasons why it should not be required.      Fed. R. Civ. P.

11   65(b).   These additional requirements “reflect that our entire

12   jurisprudence runs counter to the notion of court action taken

13   before reasonable notice and an opportunity to be heard has been

14   granted both sides of a dispute.”      Granny Goose, Inc. v.

15   Brotherhood of Teamsters & Auto Truck Drivers, 415 U.S. 423, 438-

16   39 (1974).

17       Temporary restraining orders are emergency measures,

18   intended to preserve the status quo pending a fuller hearing on

19   the injunctive relief requested.       The irreparable harm must

20   therefore be clearly immediate.     Fed. R. Civ. Proc. 65(b)(1).
21   This district’s local rules further specify that the Court will

22   consider “whether the applicant could have sought relief by

23   motion for preliminary injunction at an earlier date without the

24   necessity for seeking last-minute relief by motion for temporary

25   restraining order.”    E.D. Cal. L.R. 231(b).

26       B.      Analysis
27       Plaintiffs argue that, due to the BIA’s rejection of their

28   challenge to the Registered Voters List, the Secretarial
                                        3
1    Election will be exclusively decided by people who are not

2    members of the Miwok tribe.    Mot. at 2-3.    Due to the impending

3    April 15 election, they view this infringement on the Miwok’s

4    sovereignty as an immediate, irreparable injury.       The Court

5    finds that the potential harm Plaintiffs face is not

6    irreparable.    The Court also finds that Plaintiffs are not

7    likely to succeed on the merits.       Plaintiffs’ failure to make a

8    showing on these two factors prevents the Court from granting

9    their motion.   Alliance for the Wild Rockies v. Cottrell, 632

10   F.3d 1127, 1134-35 (9th Cir. 2011).      The Court need not, and

11   will not, address the remaining Winter factors.

12             1.    Immediate, Irreparable Harm

13       The potential harm Plaintiffs face is not sufficiently

14   immediate and irreparable.    To the extent that the alleged harm

15   is immediate, the immediacy is of Plaintiffs’ own making.

16   According to Plaintiffs’ own allegations, Amy Dutschke set out

17   the BIA’s position that Silvia Burley and her representatives

18   were members of the Miwok tribe as descendants of Jeff Davis on

19   September 11, 2017.   Compl. ¶ 36.     On December 21, 2018, the BIA

20   authorized a Secretarial Election on the proposed Constitution
21   of the California Valley Miwok tribe.      Compl. ¶ 36.   On February

22   15, 2019, the BIA scheduled the Secretarial Election for April

23   15, 2019, and on March 18 it published a “Registered Voters

24   List.”   Two days later, Plaintiffs challenged that list; a

25   challenge the BIA rejected on March 27, 2019.

26       Plaintiffs urge the Court to focus on the improper
27   inclusion of the Burley group on the Registered Voter List, but

28   this claim is part and parcel with a challenge to the BIA’s
                                        4
1    earlier factual finding that the members of the Burley group are

2    members of the Miwok tribe—a finding Plaintiffs have had

3    constructive notice of since 2017.     Plaintiffs waited two weeks

4    after the BIA’s rejection of their challenge to the Registered

5    Voter List (6 days before the Secretarial Election) to file

6    suit, and now claim that their ex parte motion is justified

7    because there is not enough time for Defendants to be heard.

8    The Court rejects this argument.

9        Additionally, the Court does not agree with Plaintiffs that

10   the potential harm posed by the election is irreparable.    Courts

11   often ask whether the injury faced could be remedied by a

12   damages award as a proxy for whether the harm is irreparable.

13   Alliance for the Wild Rockies, 632 F.3d at 1135.     More

14   precisely, the question is whether there is an adequate

15   alternative remedy available.   See Winter v. Natural Resources

16   Defense Council, Inc., 555 U.S. 7, 33 (2008). Monetary damages

17   are just one example of such a remedy.

18       Here, even if the BIA improperly included the Burley group

19   on the Registered Voters List, the Secretarial Election will not

20   harm Plaintiffs in a way that cannot be remedied.     Neither the
21   Supreme Court nor the Ninth Circuit seem to have addressed the

22   question of whether allowing a Secretarial Election to go

23   forward poses irreparable harm to members of a tribe who are

24   challenging the validity of the Registered Voters List.

25   Furthermore, the cases cited by Plaintiffs in support of their

26   argument do not squarely cover the issue at hand.     Mot. at 8
27   (citing Prairie Band of Potawatomi Indians v. Pierce, 253 F.3d

28   1234, 1251 (10th Cir. 2001); Chemehuevi Indian Tribe v. McMahon,
                                        5
1    No. 15-cv-1538-DMG-FFMx, 2016 WL 44249970 (C.D. Cal. Aug. 16,

2    2016); Winnebago Tribe of Nebraska v. Stovall, 216 F. Supp. 2d

3    1126, 1233 (D. Kan. 2002); Cayuga Indian Nation v. Vill of Union

4    Springs, 293 F. Supp. 2d 183, 196-97 (N.D.N.Y. 2003)).     These

5    cases stand for the proposition that some forms of federal and

6    state infringement upon a tribe’s sovereignty constitute

7    irreparable injury.   But these cases primarily dealt with the

8    irreparable harm posed by the state or federal government’s

9    attempt to inappropriately exercise jurisdiction over a tribe.

10   See, e.g., Prairie Band of Potawatomi Indians, 253 F.3d at 1251

11   (finding irreparable harm where the state’s continued citation

12   of Potawatomi tribe members under the state’ motor vehicle

13   registration law impermissibly interfered with tribal self-

14   government).   Plaintiffs have not cited, nor has the Court

15   found, any case law to suggest that the disputed, non-final

16   results of a Secretarial Election pose a risk of irreparable

17   harm by infringing upon a tribe’s sovereignty.

18        Two primary considerations support the Court’s finding

19   that Plaintiffs do not face immediate, irreparable harm.      First,

20   Secretarial Election results are not final until the Chair and
21   all members of the Secretarial Election Board certify the

22   results of the election and address challenges to the results.

23   25 C.F.R. §§ 81.41, 81.43, 81.45.    A period of certification and

24   finalization cuts against Plaintiffs’ argument that the risk of

25   irreparable harm is so immediate that it justifies stopping the

26   Secretarial Election.
27       Second, allowing the election to go forward does not

28   preclude Plaintiffs from obtaining the same type of relief that
                                      6
1    they now seek.    After certifying an election’s results, the BIA

2    must hear all challenges alleging errors that would invalidate

3    the election.    25 C.F.R. § 81.43.    It is unclear whether

4    Plaintiffs have standing to make a § 81.43 challenge to the BIA.

5    25 C.F.R. § 81.43 (“Any person who was listed on the Eligible

6    Voters List and who submitted a voter registration form may

7    challenge the results of a Secretarial election.”).      But at this

8    stage of the litigation, the Court does not see any reason why

9    Plaintiffs could not challenge the BIA’s decision to finalize

10   the results of the election under the APA with the very same

11   argument they used to challenge the Registered Voters List.

12   Indeed, Plaintiffs’ challenge to this agency decision would

13   necessarily include their allegations that the BIA improperly

14   allowed non-members of the tribe to vote.      The Court finds

15   Plaintiffs’ claim that they will suffer immediate, irreparable

16   harm if a temporary restraining order is not issued is without

17   merit.

18               2.    Likelihood of Success on the Merits

19        Plaintiffs are also not likely to succeed on the merits.

20   Nor have they “raised serious questions” about the merits.
21   Alliance for the Wild Rockies, 532 F.3d at 1134-35.      Plaintiffs

22   object to the BIA’s denial of their challenge to the Registered

23   Voters List.     Their two-part argument proceeds as follows: (1)

24   the individuals on the list do not fall into any of the three

25   eligibility groups previously set out by the BIA, and (2) because

26   the BIA nonetheless found these individuals to be eligible
27   voters, it unjustifiably departed from a previous agency

28   decision.    Mot. at 9-11.
                                        7
1        Persons “suffering legal wrong because of agency action, or

2    adversely affected [] by agency action within the meaning of a

3    relevant statute [are] entitled to judicial review thereof.”      5

4    U.S.C. § 702.   A person may seek review of a “final agency

5    action” unless “statutes preclude judicial review,” or “agency

6    action is committed to agency discretion by law.”     5 U.S.C.

7    §§ 701, 704.    The reviewing court will “hold unlawful and set

8    aside agency action, findings, and conclusions found to be

9    arbitrary, capricious, an abuse of discretion, or otherwise not

10   in accordance with law.”    5 U.S.C. § 706.

11       The BIA’s rejection of Plaintiffs’ challenge was a final

12   agency decision.    25 C.F.R. § 81.33.   But the Court does not find

13   that the decision was likely arbitrary or capricious.

14   Fundamentally, the Court disagrees with the premise of

15   Plaintiffs’ argument.    Although the Washburn Declaration set out

16   three eligible groups of membership in the Miwok tribe, nothing

17   in the declaration purported to identify who belonged to those

18   groups.   Everone Decl., Ex. A.   Indeed, the Washburn Declaration

19   explicitly states, “[t]o the extent the Burley Family is among

20   the individuals who make up the Eligible Groups, I encourage them
21   to participate in the Tribe’s reorganization efforts as discussed

22   below.”   Id.   Dutschke’s 2017 finding that the members of the

23   Burley family were members of an eligible group does not amount

24   to a change in the agency’s position.     Nor does the BIA’s

25   subsequent reliance on that finding when forming the Registered

26   Voters List.    Insofar as the BIA came to a reasoned decision that
27   the members of the Burley family were descendants of Jeff Davis,

28   its March 27, 2019 rejection of Plaintiffs’ challenge was wholly
                                       8
1    consistent with prior agency determinations.

2         The BIA’s finding that the members of the Burley family were

3    descendants of Jeff Davis was neither arbitrary, capricious, nor

4    an abuse of discretion.     According to Plaintiffs’ genealogist,

5    Chad Everone, the Burley family cannot be descendants of Davis

6    because Davis had only one son, and that son died before having

7    any children.    Everone Decl. ¶ 8.    Everone refutes the Burley’s

8    claims that Davis, in fact, had another son—John Jeff—and that

9    the Burleys belong to this lineage.      Id. ¶ 9.    John Jeff,

10   according to Everone, was actually the son of another Jeff:

11   “Indian Jeff (a.k.a., Westpoint Jeff).”      Id.     Everone is the

12   Deputy of the California Valley Miwok Tribe, and has maintained

13   the Tribe’s genealogical records since 2003.

14        Genealogy, when only based on letters and word of mouth is

15   an imperfect science.     The Court is not hard-pressed to imagine

16   how the Burley’s genealogical documentation may have told the BIA

17   a different story about the relationship between John Jeff and

18   Jeff Davis.     Plaintiffs do not present the Court with those

19   documents, and this Court is not in a position to determine which

20   of those stories is correct.     The APA affords much discretion to
21   agency decision-making, in part, because of the wisdom of

22   deferring to those with the most expertise.        The BIA is better

23   suited than the federal courts to assess the viability of claims

24   to tribal membership.     The BIA made that assessment here.      At

25   this stage, the Court does not find it likely that Plaintiffs can

26   show the BIA’s decision was arbitrary, capricious, an abuse of
27   discretion, or otherwise contrary to law.      Plaintiffs have

28   neither shown that they are likely to succeed on the merits, nor
                                        9
1    raised a serious question about the merits.

2

3                             III.   ORDER

4        For the reasons set forth above, the Court DENIES

5    Plaintiffs’ ex parte motion for temporary restraining order.

6        IT IS SO ORDERED.

7    Dated: April 15, 2019

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     10
